358 F.2d 749
UNITED STATES of America, Appellee,v.Marcellus LEACH, Appellant.
No. 10301.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1966.Decided April 15, 1966.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilson; John D. Larkins, Jr., Judge.
John Webb, Wilson, N.C.  (Court-appointed counsel) (Kirby & Webb, Wilson, N.C., on brief), for appellant.
Gerald L. Bass, Asst. U.S. Atty.  (Robert H. Cowen, U.S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM:


1
The finding of guilt by the District Judge, sitting without a jury, is adequately supported by the evidence, and as we observe no error in the trial, the judgment on appeal will be affirmed.


2
Affirmed.